20-868
     Maldonado-Luna v. Garland
                                                                                  BIA
                                                                             Conroy, IJ
                                                                          A088 442 871

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10            BETH ROBINSON,
11                 Circuit Judges.
12   _________________________________________
13
14   CANDIDO MALDONADO-LUNA,
15            Petitioner,
16
17                    v.                                         20-868
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _________________________________________
23
24   FOR PETITIONERS:                 Michael Yurasov-Lichtenberg,
25                                    Havens & Lichtenberg PLLC, New
26                                    York, NY.
27
28   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
29                                    Assistant Attorney General; Linda
30                                    S. Wernery, Assistant Director;
1                                     Gregory M. Kelch, Trial Attorney,
2                                     Office of Immigration Litigation,
3                                     United States Department of
4                                     Justice, Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Candido Maldonado-Luna, a native and citizen

11   of Mexico, seeks review of a February 10, 2020 decision of

12   the BIA affirming a March 28, 2018 decision of an Immigration

13   Judge (“IJ”), which denied withholding of removal and relief

14   under the Convention Against Torture (“CAT”).              See In re

15   Candido Maldonado-Luna, No. A088 442 871 (B.I.A. Feb. 10,

16   2020), aff’g No. A088 442 871 (Immig. Ct. N.Y.C. Mar. 28,

17   2018).       We   assume   the    parties’   familiarity   with   the

18   underlying facts and procedural history.

19       We review both the IJ’s and the BIA’s opinions “for the

20   sake of completeness.”      Wangchuck v. Dep’t of Homeland Sec.,

21   448 F.3d 524, 528 (2d Cir. 2006).            Because Maldonado-Luna

22   does not challenge the denial of his CAT claim in this Court,

23   we address only withholding of removal.          “We review factual

24   findings under the substantial evidence standard, treating

25   5them as ‘conclusive unless any reasonable adjudicator would

                                         2
 1   be compelled to conclude to the contrary.’”                     Paloka v.

 2   Holder, 762 F.3d 191, 195 (2d Cir. 2014) (quoting 8 U.S.C.

 3   § 1252(b)(4)(B)).           We review questions of law — and the

 4   application of law to undisputed facts — de novo.               Id.

 5          An applicant for withholding of removal must establish

 6   past persecution or a likelihood of future persecution on

 7   account of “race, religion, nationality, membership in a

 8   particular social group, or political opinion.”                  8 U.S.C.

 9   § 1231(b)(3)(A); 8 C.F.R. § 1208.16(b).                “[P]ersecution is

10   an extreme concept that does not include every sort of

11   treatment our society regards as offensive.”                 Mei Fun Wong

12   v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (quotation marks

13   omitted).      The persecution in question must rise above “mere

14   harassment.”         Ivanishvili v. U.S. Dep’t of Just., 433 F.3d

15   332,    341    (2d   Cir.   2006).        For   economic   deprivation   to

16   constitute persecution, “an asylum applicant must offer some

17   proof that he suffered a deliberate imposition of substantial

18   economic disadvantage.”          Guan Shan Liao v. U.S. Dep’t of

19   Just., 293 F.3d 61, 70 (2d Cir. 2002)                  (quotation marks

20   omitted).

21          The agency did not err in finding that Maldonado-Luna

22   failed    to    establish     that   he    suffered   past   persecution,

23   economic or otherwise.         The only harm Maldonado-Luna alleged
                                           3
 1   he personally suffered in Mexico stemmed from verbal insults,

2    but these were “mere harassment” that did not rise to the

3    level of persecution, see Ivanishvili, 433 F.3d at 341; Mei

4    Fun Wong, 633 F.3d at 72.       He also testified that, while he

5    was living in the United States, (1) a man who claimed to be

6    a government official swindled his wife out of a substantial

7    sum of money, and (2) his niece was murdered by an abusive

8    ex-boyfriend.     But “an asylum applicant cannot claim past

9    persecution based solely on harm that was inflicted on []

10   family member[s].”    Tao Jiang v. Gonzales, 500 F.3d 137, 141

11   (2d Cir. 2007).    A successful asylum applicant must instead

12   “rely upon harm the applicant has suffered individually.”

13   Id.

14         Because   Maldonado-Luna       failed     to    demonstrate   past

15   persecution, he was not entitled to a statutory presumption

16   of a likelihood of future persecution and thus needed to

17   establish that he would more likely than not face persecution

18   on account of a protected ground were he forced to return to

19   Mexico.     See    8 C.F.R.     § 1208.16(b)(1)(i),        (2).      But

20   Maldonado-Luna did not establish that the destruction of his

21   home during a hurricane, the conning of his wife, or the

22   murder of his niece posed a future risk to him personally or

23   occurred   on   account   of   his       ethnicity.    Those   incidents
                                          4
1    therefore did not support a finding of likely persecution on

 2   account of a protected ground. 1   See id.; Jian Xing Huang v.

 3   U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).      In addition,

 4   Maldonado-Luna failed to show that it was more likely than

5    not that he would be subject to economic persecution in the

6    future, both because the record showed that he had been able

7    to work in Mexico in the past and because he failed to provide

 8   evidence of his family’s current economic situation.       See

 9   Jian Xing Huang, 421 F.3d at 129; Guan Shan Liao, 293 F.3d at

10   70.   We therefore conclude that the agency did not err in

11   determining   that   Maldonado-Luna     was   ineligible   for

12   withholding of removal.

13         For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe,
18                               Clerk of Court




     1We decline to consider Maldonado-Luna’s argument that he
     established a pattern or practice of persecution against
     Mixtecs – the indigenous community in Mexico to which he
     belonged – because he failed to exhaust the issue before
     the agency. See Lin Zhong v. U.S. Dep’t of Just., 480 F.3d
     104, 119–22 (2d Cir. 2007).
                                   5